 Case 2:16-cv-02056-MWF-JPR Document 569 Filed 01/10/19 Page 1 of 1 Page ID #:28843




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES -- GENERAL

Case No.       CV 16-2056-MWF(JPRx)                                    Dated: January 10, 2019

Title:         The Export-Import Bank of Korea -v- ASI Corporation, et al.

PRESENT:       HONORABLE MICHAEL W. FITZGERALD, UNITED STATES DISTRICT JUDGE

               Rita Sanchez                           Sandra MacNeil
               Courtroom Deputy                       Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:

               Bryan A. Merryman                      Christopher Queally
               Earle D. Miller                        Robert I. Westerfield
               Russell Gould                          Philip Lo
                                                      Thomas Zaccaro
                                                      Eve Coddon
                                                      Peter Brecca
                                                      Grace Carter

PROCEEDINGS:               TELEPHONIC HEARING ON THE MOTION TO
                           DISQUALIFY [516]

       Case called, and counsel make their appearance. The Court invites counsel to present
their oral arguments. Arguments by counsel are heard.

       The Court conducts and an in camera and under seal hearing. The Court seals the
transcript for this part of the hearing.

         The motion is taken under submission. An order will issue.

         IT IS SO ORDERED.


                                                                  Initials of Deputy Clerk    rs   
                                              -1-                         1:15 min
